Exhibit 10.2
D.R. HORTON, INC.
2006 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT
          This Stock Award Agreement (this “Agreement”) is made and entered into
as of _________________ (the “Effective Date”) by and between D.R. Horton, Inc.
(the “Company”), and _________________ (the “Participant”).
          WHEREAS, the Participant is an employee or officer of the Company or
any Subsidiary thereof;
          WHEREAS, the Company has established the D.R. Horton, Inc 2006 Stock
Incentive Plan (the “Plan”), whereby the Company may issue shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), to
certain of the employees and officers of the Company and any Subsidiary thereof.
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Plan;
          WHEREAS, in order to attract, motivate and retain the services of the
Participant, the Company is willing to issue shares of Common Stock to the
Participant on the terms and conditions set forth in this Agreement;
          WHEREAS, Plan Section 8(c) authorizes the Company to grant Shares
without any performance criteria or vesting provisions if such Shares are issued
in payment or settlement of compensation that has already been earned by the
Participant; and
          WHEREAS, the Shares contemplated for grant hereunder are issued in
payment or settlement of compensation that the Participant has already earned.
          NOW, THEREFORE, the Company, acting through the Compensation Committee
of the Board of Directors, hereby agrees to issue to the Participant certain
Shares of Common Stock, and the Participant hereby accepts such Shares, on the
terms and conditions hereinafter set forth.

1.   AUTHORITY.

          The shares of Common Stock issuable to the Participant pursuant to
this Agreement will be issued pursuant to the authority granted under the Plan
and are subject to all the terms and conditions of the Plan, as the same may be
amended or otherwise modified from time to time. The interpretation and
construction of this Agreement by the Compensation Committee of the Board of
Directors of the Company, which has been designated by the Board to administer
the Plan (the “Administrator”) and such rules and regulations as may be adopted
by the Administrator for the purpose of administering the Plan, shall be final
and binding upon the Participant. The Company shall, upon written request
therefor, send a copy of the Plan, in its then current form, to the Participant.

2.   GRANT OF AWARD.

          Pursuant to the terms of the Plan, ________________ shares of Common
Stock (the “Shares”) are hereby issued to the Participant. Such Shares are fully
vested and nonforfeitable. They are fully paid and nonassessable, and may be
issued in book entry form or by physical delivery, at the Participant’s
election.

 



--------------------------------------------------------------------------------



 



3.   PAYMENTS TO COMPANY.

          By the execution of this Agreement, the Participant agrees to pay to
the Company the amount of federal, state and local taxes that the Company is
required to withhold and remit to the taxing authorities applicable to the
Participant as a result of the transactions contemplated by this Agreement
(collectively, “Taxes”). The Participant shall pay to the Company an amount
equal to the Taxes the Company is required to withhold and remit as calculated
by the Company in accordance with the rules and regulations of applicable taxing
authorities governing the calculation of such withholding. If the Participant
fails or refuses to make such payment to the Company on its due date, the
Participant hereby authorizes the Company, in addition to any of its other
remedies, to withhold from any other compensation or payments due by the Company
to the Participant an amount sufficient to pay such withholding plus interest as
hereafter provided until such withholding and interest is paid in full. Pursuant
to Section 16 of the Plan, unless the Participant chooses to satisfy in cash the
Taxes the Company is required to withhold as set forth above, by execution of
this Agreement the Participant instructs and authorizes the Company to withhold
on the Participant’s behalf the number of shares of Common Stock from those
Shares issuable to the Participant at the time of grant as the Company
determines to be sufficient to satisfy the Taxes the Company is required to
withhold.

4.   COMPLIANCE WITH APPLICABLE LAW.

          The Award is subject to the condition that if the listing,
registration or qualification of the Shares subject to the Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of such Shares, the
Shares subject to the Award shall not be delivered, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.

5.   MISCELLANEOUS.

          5.1 Notice. Any notice required or permitted to be given hereunder
shall be deemed sufficiently given if sent by registered or certified mail,
postage prepaid, addressed to the addressee at his, her or its address last
provided the sender in writing by the addressee for purposes of receiving
notices hereunder or, unless or until such address shall be so furnished, to the
address indicated opposite his, her or its signature to this Agreement. Each
party may also provide notice by sending the other party a facsimile at a number
provided by such other party.
          5.2 No Right to Employment. This Agreement is not an employment
agreement and shall not confer on the Participant any right to be retained as an
Employee or Director of the Company or any Subsidiary, Parent, successor or
affiliate of the Company.
          5.3 Plan Controls. The Company and the Participant (by his or her
acceptance of this Agreement) agree that each will be subject to and bound by
all of the terms and conditions of the Plan, a copy of which is attached hereto
and made a part hereof. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.
          5.4 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, and all
questions relating to the validity and performance hereof and remedies hereunder
shall be determined in accordance with such law.

2



--------------------------------------------------------------------------------



 



          5.5 Modification and No Waiver of Breach. No waiver or modification of
this Agreement shall be binding unless it is in writing signed by the parties
hereto. No waiver by a party of a breach hereof by the other party shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature, except to the extent specifically provided in any written
waiver under this Section 5.5.
          5.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement.
          5.7 Captions. The captions used herein are for ease of reference only
and shall not define or limit the provisions hereof.
          5.8 Entire Agreement. This Agreement together with any agreement,
plans or other documents implementing the terms of this Agreement constitute the
entire agreement between the parties hereto relating to the matters encompassed
hereby and supersede any prior oral or written agreements.
          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
day and year first written above.

                  D.R. HORTON, INC.,         a Delaware corporation    
 
                By: The Compensation Committee of the Board of Directors
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Address for Notices:
     D.R. Horton, Inc.
     301 Commerce Street, Suite 500
     Fort Worth, TX 76102
     Attention: General Counsel

              Participant:
 
       
 
       
 
  Printed Name:    
 
       
 
       
Address for Notices:
       

3